DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments, see remarks and amendments, filed 9/16/2022 with respect to the rejection(s) of claim(s) 1, 3-4, 11, and 18-21 under section 103(a) have been fully considered but are not persuasive.  
In response to applicant's argument that “said fiber optic sensor is adapted to be permanently embedded in the thermoplastic composite welded structure for monitoring and inspection of the thermoplastic composite welded structure over its lifetime.”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the claims are directed towards “a sensor”, and the recitations of the environment is only given insofar as it results in a structural difference between the claimed invention and the prior art.  In this case, the fiber optic sensor of Shimizu, Miyashita, Sohma and Laing is capable of operation such that said fiber optic sensor is adapted to be permanently embedded in the thermoplastic composite welded structure for monitoring and inspection of the thermoplastic composite welded structure over its lifetime.  In any event, Shimizu discloses that said fiber optic sensor is adapted to be permanently embedded in the thermoplastic composite welded structure for monitoring and inspection of the thermoplastic composite welded structure over its lifetime.  See paragraph 0042, disclosing that “The optical fiber temperature sensor 14 is embedded inside the composite-material layer 12. The optical fiber temperature sensor 14 is formed in a linear shape which is long in a longitudinal direction and can measure a temperature at a predetermined position in the longitudinal direction.”
With respect to the limitations of “a fiber core that has a diameter of up to 9 µm”, Miyashita does disclose a 10 µm fiber core.  Sohma, in paragraph 0032, discloses a core diameter of 9.1 µm.  Given the closeness of these two values to the claim of a fiber core that has a diameter of up to 9 µm, an "obvious to try" line of reasoning may properly support an obviousness rejection. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 3-4, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US 20210206126 A1) in view of Miyashita (US 20190049271 A1), Sohma (US 20140199040 A1), and Laing (US 20130034324 A1).
As to claim 1, Shimizu discloses a sensor comprising, a fiber optic sensor (optical fiber temperature sensor 14) comprising an optical fiber having an elongated body portion for being a distributed sensor received in association with a specimen to be sensed (see paragraph 0042, disclosing “The optical fiber temperature sensor 14 is formed in a linear shape which is long in a longitudinal direction and can measure a temperature at a predetermined position in the longitudinal direction”), said fiber optic sensor further having a connection for being connected to an associated optical data acquisition system (control device 15 and control unit 51), whereby monitoring and diagnosis associated with such specimen may be conducted at plural locations of such associated specimen (see paragraph 0042, disclosing “the control device 15 can acquire a measurement temperature at a predetermined position of the molding surface 12a.”), and 
wherein the fiber optic sensor is embedded (see the abstract, reciting “a filamentous fiber-optic temperature sensor embedded in the composite-material layer”) in a specimen comprising a thermoplastic composite welded structure (See paragraph 0035, disclosing “In addition, for example, for a composite material, a Carbon Fiber Reinforced Plastic (CFRP) is used, and the composite material is molded by laminating prepregs in which carbon fibers are impregnated with the thermosetting resin is laminated so as to form a laminate and curing the laminate.”), and said sensor and associated optical data acquisition system monitors temperature distribution taken from plural locations in said specimen (See paragraph 0066, disclosing “Specifically, as shown in FIG. 5, the position which reaches the highest temperature in the molding surface 12a is a position which is positioned immediately above each of the heating heaters 31 to 34 of the heating unit 13. Accordingly, a portion of the optical fiber temperature sensor 14 is provided to be positioned immediately above each of the heating heaters 31 to 34. In addition, for example, the position which reaches the lowest temperature in the molding surface 12a is an intermediate position between the heating heaters 31 to 34. Accordingly, the other portion of the optical fiber temperature sensor 14 is provided to be positioned at the intermediate position between the heating heaters 31 to 34. In addition, in a case where an end portion of the molding surface 12a reaches the lowest temperature, the other portion of the optical fiber temperature sensor 14 may be provided to be positioned at the end portion of the molding surface 12a.”. See paragraph 0067, disclosing “As described above, according to Embodiment 2, it is possible to measure the highest temperature and the lowest temperature in the molding surface 12a by the optical fiber temperature sensor 14, and thus, it is possible to measure the highest temperature and the lowest temperature in the molding surface 12a by the optical fiber temperature sensor 14, and thus, it is possible to estimate a temperature distribution between the highest temperature and the lowest temperature, and it is possible to estimate a temperature distribution of the entire molding surface 12a.”  See additionally Figure 4, showing the temperature acquisition process.) for in-situ fiber-optic direct temperature field measurement of said specimen (see paragraph 0045, disclosing “The control unit 51 controls the heating unit 13 such that a temperature difference between the target molding temperature of the composite material and the actual temperature of the composite material decreases. When the control unit 51 controls the heating unit 13, the control unit 51 calculates the actual temperature of the composite material from the data 62 relating to correlation stored in the storage unit 52, based on the measurement temperature measured by the optical fiber temperature sensor 14. In addition, the control unit 51 calculates the temperature difference between the calculated actual temperature of the composite material and the target molding temperature stored in the storage unit 52. In this case, the temperature difference is calculated for each of the plurality of heating regions E1 to E4. Moreover, the control unit 51 calculates the heating amount of each of the heating heaters 31 to 34 of the heating unit 13 from the data 63 relating to thermal response stored in the storage unit 52, based on the heat input amount to the composite material.”), 
wherein said fiber optic sensor is adapted and capable of being used to be permanently embedded in the thermoplastic composite welded structure for monitoring and inspection of the thermoplastic composite welded structure over its lifetime.  See paragraph 0042, disclosing that “The optical fiber temperature sensor 14 is embedded inside the composite-material layer 12. The optical fiber temperature sensor 14 is formed in a linear shape which is long in a longitudinal direction and can measure a temperature at a predetermined position in the longitudinal direction.”
Shimizu does not disclose a coating and a fiber core, or wherein said coating comprises an external coating of polvetheretherketone (PEEK) which can withstand heating to 610 degrees Fahrenheit, and said fiber core has a total diameter of up to 9 µm.
However, Miyashita discloses that said distributed sensor comprises a relatively high temperature coating and a relatively small diameter fiber.  See paragraphs 0036-37, disclosing:
[0036] In FIG. 5, the optical fiber 1 has: the FBG sensor portion 2 for measuring a temperature from a relationship between a Bragg wavelength and the temperature; a core 11; a clad 12 covering the outer circumference of the core 11; and a coating 13 covering the outer circumference of the clad 12.  The FBG sensor portion 2 is formed in the core 11.  A material for the coating 13 is, for example, an acrylate resin or a polyimide resin. 
[0037] The optical fiber 1 has the following configuration: in the outer circumference of the clad 12, the coating 13 is removed from the vicinity of the FBG sensor portion 2, and hence the clad 12 is exposed.  Therefore, in the optical fiber 1, the diameter of the vicinity of the FBG sensor portion 2 is smaller than the diameter of any other portion by an amount corresponding to the removed coating 13.  For example, the diameter of the entirety of the optical fiber 1 can be set to about 250 µm, the diameter of the clad 12 can be set to about 125 µm, and the diameter of the core 11 can be set to about 10 µm.  In addition, the FBG sensor portion 2 can be formed in the core 11 over a range of, for example, about 5 mm.

See also paragraph 0044, disclosing that “In FIG. 11, the optical fiber temperature sensor includes a substrate 21 made of CFRP and the optical fiber 1 having the FBG sensor portion 2.  The optical fiber 1 is embedded in the substrate 21 so that the FBG sensor portion 2 is positioned in the substrate 21.”  See also paragraph 0053, disclosing “The optical fiber 1 is embedded in the second substrate main body 32 so that the FBG sensor portion 2 is positioned in the second substrate main body 32.  ”  The optical fiber is intended to be embedded in prepreg specimens, as disclosed in paragraphs 0066-69.  Therefore, Miyashita discloses a relatively high temperature coating because it discloses that the coating can be a polyimide resin, which corresponds to the same coating disclosed by applicant as being an example of a high temperature coating in paragraph 0108 of the instant specification.  Miyashita also discloses a fiber core that has a 10 µm fiber core and an entire diameter of 250 µm, which is comparable to the disclosed embodiments in applicant’s specification of a thick and thin optical fiber which reads on the term of relatively small diameter fiber as described in paragraph 0108. Miyashita teaches in paragraph 0019 the advantages of the invention, teaching that “According to the present invention, the optical fiber temperature sensor that can suppress the damage of a FBG sensor portion by, for example, impact from the outside while achieving high-accuracy temperature measurement in a wide temperature region, and the method of manufacturing the sensor can be provided.”
Similarly, Sohma discloses a relatively high temperature coating and a relatively small diameter fiber, and also discloses wherein said relatively high temperature coating comprises an external coating (such as “single layer coating 5”, see paragraph 0032; or such as “an inner coating layer 7 and an outer coating layer 5' (outermost layer)” as taught in paragraph 0042), and said relatively small diameter fiber has a total diameter of up to 228 µm (such as between 150 and 300 µm).  Sohma, in paragraph 0001, teaches that it “relates to an optical fiber having excellent heat resistance, which can be used in a temperature sensor system or the like in a high-temperature environment.”.  Sohma, in paragraph 0033, teaches a total diameter between 150 µm to 300 µm, teaching that “In addition, an outer diameter of the coating layer 5 can be made to, for example, from 150 µm to 300 µm”  Paragraph 0132 teaches a specific example that has a total, or outer diameter of 200 µm and a core diameter of 9.1 µm
Although Miyashita does not disclose a fiber core that has a diameter of up to 9 µm, Miyashita does disclose a 10 µm fiber core.  Sohma, in paragraph 0032, discloses a core diameter of 9.1 µm.  Given the closeness of these two values to the claim of a fiber core that has a diameter of up to 9 µm, an "obvious to try" line of reasoning may properly support an obviousness rejection. 
The Supreme Court has clarified that an "obvious to try" line of reasoning may properly support an obviousness rejection. In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. However, in KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103."). Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.
In this case, thinner fiber optics would reduce the amount of fiber optic material needed to create and transmit a sensor signal, and would reduce the weight and dimension relative to the product into which the fiber optic sensor is inserted or embedded.

Finally, Laing discloses a relatively high temperature for optical fiber sensors, and also discloses wherein said relatively high temperature coating comprises an external coating of polvetheretherketone (PEEK) which can withstand temperatures of up to 610 degrees Fahrenheit.  See, for example, paragraph 0014, disclosing:
The optical fiber sensor 12 is adhered to the substrate 14 via a polyimide material, which may include the polyimide coating 18 or an additional layer of polyimide that is fused to the polyimide coating 18 and adhered to the substrate 14.  Exemplary polyimides include polyimides having a high glass transition temperature (Tg), such as a Tg greater than about 250 degrees C. In one embodiment, the polyimide materials have a Tg that is greater than temperatures found in a downhole environment.  Examples of such polyimide materials include thermoplastic polyimides (TPI) such as PEEK and commercially available PI-2611 and PI-2525 from HD Microsystems, and composite polyimide materials such as composite polyimide/acrylate materials.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized a coating and a fiber core, or wherein said coating comprises an external coating of polvetheretherketone (PEEK) which can withstand heating to 610 degrees Fahrenheit, and said fiber core has a total diameter of up to 9 µm as suggested by the combined teachings of Miyashita, Sohma and Laing in order to properly embed the sensor such that the optical fiber temperature sensor that can suppress the damage of a FBG sensor portion by, for example, impact from the outside while achieving high-accuracy temperature measurement in a wide temperature region, as taught by Miyashita, and in order that the sensor can be used in a temperature sensor system or the like in a high-temperature environment as taught by Sohma, with it being obvious to try fiber cores of 9 µm in light of Miyashita’s disclosure of 10 µm and Sohma’s disclosure of 9.1 µm, and in order to protect the sensor from extreme temperatures as taught by Laing.

As to claim 3, Shimizu discloses that the specimen comprises a carbon fiber reinforced polymer (CFRP) composite where the composite matrix is a thermoplastic polymer (see paragraph 0053, disclosing “A composite-material molding apparatus 1 according to Embodiment 1 is an apparatus for molding a composite material which is a fiber reinforced plastic in which a fiber is impregnated with a thermosetting resin. For example, the composite material is used a part constituting the aircraft fuselage or the like, and as a part, for example, a tail of the fuselage is applied. In addition, for example, for a composite material, a Carbon Fiber Reinforced Plastic (CFRP) is used, and the composite material is molded by laminating prepregs in which carbon fibers are impregnated with the thermosetting resin is laminated so as to form a laminate and curing the laminate.”), and the sensor of Shimizu is capable of being used wherein the specimen is to be treated by induction welding.  Similarly, Miyashita also discloses that the that the specimen comprises a carbon fiber reinforced polymer (CFRP) composite (see paragraph 0044, disclosing “the optical fiber temperature sensor includes a substrate 21 made of CFRP and the optical fiber 1 having the FBG sensor portion 2.”)  

As to claim 4, the sensor of Shimizu is capable of being used wherein the specimen comprises two plates to be welded to create a lap joint, and said elongated distributed sensor is wrapped around each respective plate and through a welding region between such two plates so that simultaneous measurement of the temperature field inside the welding region and in the two plates is achieved during the welding process.

As to claim 18, Shimizu does not disclose that said fiber optic sensor includes a dissolvable coating.
However, Miyashita discloses that said fiber optic sensor includes a polyimide coating (see paragraph 0036, teaching that “A material for the coating 13 is, for example, an acrylate resin or a polyimide resin.”).  Polyimides are an example of a dissolvable coating.  Miyashita also teaches that the coating is removed, teaching in paragraph 0037 that “The optical fiber 1 has the following configuration: in the outer circumference of the clad 12, the coating 13 is removed from the vicinity of the FBG sensor portion 2, and hence the clad 12 is exposed.”.  Miyashita utilizes this optical fiber with a polyimide coating to enable embedding into an CFRP substrate, teaching in paragraph 0044 that “In FIG. 11, the optical fiber temperature sensor includes a substrate 21 made of CFRP and the optical fiber 1 having the FBG sensor portion 2.  The optical fiber 1 is embedded in the substrate 21 so that the FBG sensor portion 2 is positioned in the substrate 21.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that said fiber optic sensor includes a dissolvable coating in order to enable embedding the fiber optic sensor in a CFRP substrate as taught by Miyashita.

As to claim 19, Shimizu does not disclose that said fiber optic sensor includes thermoplastic composite coatings to be embedded in the thermoplastic composite welded structure specimen during welding thereof.
However, Miyashita discloses that said fiber optic sensor includes thermoplastic composite coatings to be embedded in a thermoplastic composite structure during welding thereof.  Miyashita discloses that said fiber optic sensor includes a polyimide coating (see paragraph 0036, teaching that “A material for the coating 13 is, for example, an acrylate resin or a polyimide resin.”) which is an example of a thermoplastic coating.  Miyashita utilizes this optical fiber with a polyimide coating to enable embedding into an CFRP substrate, teaching in paragraph 0044 that “In FIG. 11, the optical fiber temperature sensor includes a substrate 21 made of CFRP and the optical fiber 1 having the FBG sensor portion 2.  The optical fiber 1 is embedded in the substrate 21 so that the FBG sensor portion 2 is positioned in the substrate 21.”  Laing, additionally, teaches the uses of materials such as PEEK as discussed above.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that said fiber optic sensor includes thermoplastic composite coatings to be embedded in the thermoplastic composite welded structure specimen during welding thereof in order to enable embedding the fiber optic sensor in a CFRP substrate as taught by Miyashita and in order to enable as in Laing.

As to claim 20, Shimizu does not disclose wherein said fiber optic sensor includes cladding and coating with the same polymer as in the associated specimen.
However, Miyashita discloses that said fiber optic sensor includes cladding and coating with a polymer that is equal to polymer in the associated specimen.  Miyashita discloses that said fiber optic sensor includes a polyimide coating (see paragraph 0036, teaching that “A material for the coating 13 is, for example, an acrylate resin or a polyimide resin.”) which is an example of a cladding and coating with a polymer that is equal to polymer in the associated specimen (see paragraph 0061, disclosing fiber reinforced plastic and teaching that “More specifically, for example, carbon fiber reinforced plastic (CTE=about 0 ppm/K) can be adopted as the material for the first substrate main body 31, and glass fiber reinforced plastic (CTE=about 10 ppm/K) can be adopted as the material for the second substrate main body 32.”).  Miyashita utilizes this optical fiber with a polyimide coating to enable embedding into an CFRP substrate, teaching in paragraph 0044 that “In FIG. 11, the optical fiber temperature sensor includes a substrate 21 made of CFRP and the optical fiber 1 having the FBG sensor portion 2.  The optical fiber 1 is embedded in the substrate 21 so that the FBG sensor portion 2 is positioned in the substrate 21.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention said fiber optic sensor includes cladding and coating with the same polymer as in the associated specimen in order to enable embedding the fiber optic sensor in a CFRP substrate as taught by Miyashita.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US 20210206126 A1) in view of Miyashita (US 20190049271 A1), Sohma (US 20140199040 A1), and Laing (US 20130034324 A1). as applied to claims 1, 3-4, and 18-20 above, and further in view of Maass (US 20170113422 A1).
As to claim 21, Shimizu, Miyashita, Sohma and Laing as combined does not disclose including an associated heatsink and active air cooling.
However, both Shimizu (see Shimizu, paragraph 0039) and Miyashita (see Miyashita, paragraph 0044) as combined are directed to usage in a substrate made of carbon fiber reinforced plastic (CFRP).  Sohma and Laing as also directed to embedded fiber optical sensors.
Additionally, Maass discloses including an associated heatsink (paragraph 0090, “heat sink”) and active air cooling (paragraph 0090, “fan”) during manufacture of carbon fiber composites.  See paragraph 0090, teaching that “In some embodiments, the apparatus 910 may comprise the cooling device 930.  According to some embodiments, the cooling device 930 may be coupled (physically, thermally, and/or electrically) to the processing device 914 and/or to the memory device 940.  The cooling device 930 may, for example, comprise a fan, heat sink, heat pipe, radiator, cold plate, and/or other cooling component or device or combinations thereof, configured to remove heat from portions or components of the apparatus 910.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized an associated heatsink and active air cooling in order to remove heat from portions or components as taught by Maass.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230. (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling a TDD Relay Service at 711 and giving the relay operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK